      Case 2:20-cv-00102-DPM Document 13 Filed 08/28/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                     DELTA DIVISION

ROBERT DRAFT
ADC #160040                                                 PLAINTIFF

v.                      No. 2:20-cv-102-DPM

ASA HUTCHINSON, Governor,
State of Arkansas, et al.                                DEFENDANTS


                             JUDGMENT
     Draft's claims against Governor Hutchinson and Attorney
General Rutledge are dismissed with prejudice. All his other claims
are dismissed without prejudice.




                                   D .P. Marshall Jr.
                                   United States District Judge
